Citation Nr: 0636415	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  97-28 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder, 
including as secondary to service-connected bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from August 1968 to November 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

This case was previously before the Board in May 2001 and 
January 2004.  In both instances, the veteran's claim was 
remanded for additional development.  The case has been 
returned to the Board for appellate consideration.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's pending claim.  So, regrettably, it is again being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


REMAND

The veteran had a VA examination in October 2002 in 
connection with his claim of entitlement to service 
connection for a back disorder.  The radiology reports 
associated with that evaluation indicate that the veteran had 
prominent degenerative changes at L4-5 and L5-S1, disc 
herniation at L5-S1, and foraminal compromise at L4-5 and L5-
S1.  Nevertheless, at the conclusion of the physical 
evaluation, the VA examiner concluded that the veteran did 
not have a current low back disorder.  The VA examiner also 
concluded that "[it was] not likely that the disability was 
incurred or aggravated by active service" and that "[it 
was] also not etiologically related to or aggravated by the 
service-connected bilateral knee disability."  As a result 
of these conflicting conclusions, and the VA examiner's 
failure to provide a rationale for these conclusions, the 
Board finds that this VA examination is inadequate for 
purposes of fairly adjudicating the veteran's claim.  

Concerning this, the Board points out the veteran's service 
medical records (SMRs) show that he was treated for 
complaints of back pain on several occasions in 1969.  A May 
1969 treatment note indicates that the veteran complained of 
back pain associated with his bilateral knee pain.  In 
addition, post-service VA medical records show a history of 
treatment of back pain from 1981 to 1995.  However, it 
appears that several of these incidents of back pain were 
associated with injuries.  

Furthermore, it appears that the October 2002 VA examiner 
only reviewed the Board's previous May 2001 remand and the 
rating decisions of record at that time.  The VA examiner did 
not indicate that the veteran's service medical records were 
reviewed.  Similarly, the veteran's post-service VA medical 
records were not available for the VA examiner's review at 
the time of the VA examination, as they were not obtained by 
the RO until May 2003.  And while it is not always required 
that a VA examiner review the service medical records and VA 
medical records, it is necessary where, as here, this will 
ensure a fully informed examination or provide adequate basis 
for the examiner's findings and conclusions.  See VAOPGCPREC 
20-95 (July 14, 1995).  See, too, Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (the Court rejected a medical 
opinion as "immaterial" where there was no indication the 
physician had reviewed relevant service medical records or 
any other relevant documents that would have enabled him to 
form an opinion on service connection on an independent 
basis).  See also Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

So it remains unclear whether the veteran's prominent 
degenerative changes at L4-5 and L5-S1, disc herniation at 
L5-S1, and foraminal compromise at L4-5 and L5-S1, are 
causally or etiologically related to his military service, 
and/or bilateral knee disability.  Consequently, a medical 
opinion is needed to resolve these medical issues.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

In addition, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

While the Board acknowledges that the veteran was apprised as 
to the first three elements of a service connection claim in 
May 2002 and January 2004 letters, he has not been informed 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, nor has he received an explanation as to the type of 
evidence necessary to establish both a disability rating and 
an effective date.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  Therefore, 
the Board finds that the claim must be remanded for 
compliance with the VCAA and recent case law.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed necessary to establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).

2.  Schedule the veteran for another VA 
examination to determine whether his 
prominent degenerative changes at L4-5 
and L5-S1, disc herniation at L5-S1, and 
foraminal compromise at L4-5 and L5-S1, 
are at least as likely as not (i.e., 50 
percent or greater probability) related 
to his service in the military, and/or 
service-connected right and left knee 
disabilities.  

To assist in making this important 
determination, have the designated 
examiner review the claims file for the 
veteran's pertinent medical history, 
including a copy of this remand, the 
veteran's service medical records, and 
pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation and 
should include a copy of any radiology 
report confirming x-ray findings. The 
requested determination should also take 
into consideration the veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

The examiner is asked to indicate whether 
or not he or she has reviewed the claims 
folder.  

3.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the claim to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


